Citation Nr: 1549643	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a urinary disorder, to include as secondary to service-connected low back and bilateral radiculopathy of the lower extremities disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960, with additional active duty for training (ACDUTRA) in United States Army National Guard in August 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in May 2013, at which time VA requested that the specialist provide rationale for the opinion offered.  The requested clarification was received in June 2013, at which time the specialist indicated that one of the questions was outside the purview of his medical specialty.  Thereafter, in June 2013, the Board requested an opinion from a different specialist.  This requested opinion was obtained in September 2013.  That same month, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  To date, the Veteran has not responded.

In December 2013, the Board issued a decision denying the Veteran's claim for service connection for a urinary disorder.  In March 2014, following a report that a favorable medical opinion that was received by VA in October 2013 was not associated with the file at the time the Board adjudicated the present claim in December 2013, the Board vacated the December 2013 decision.

In March 2014, the Board remanded this for further development.  As requested, the RO associated recent VA treatment records with the claims file, obtained an adequate opinion regarding the onset and etiology of the claimed condition, and readjudicated the claim.  Although the RO did not associate with the claims file records of the Veteran's post-January 2010 treatment by non-VA urologist Dr. L. Thompson as instructed, the Board finds that the RO substantially complied with this remand directive, as March 2014 VA correspondence indicates that the Veteran was asked to authorize VA to obtain those records.  Further, in February 2015, the Veteran submitted a supplemental statement of the case (SSOC) Notice Response form in which he indicated that the only additional evidence he had to submit is a statement regarding his back injury and residuals of that injury, which was attached to the form.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2015 letter to his congressman, the Veteran raised the issues of his entitlement to an increased rating for his service-connected lumbar spine disability and residuals in addition to his entitlement to an earlier effective date for the grant of service connection for that disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's urinary disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for a urinary disorder, to include as secondary to the Veteran's service-connected low back and bilateral radiculopathy of the lower extremities disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to the RO's initial unfavorable decision on the Veteran's claim for a compensable rating for tuberculosis pleurisy with effusion, arrested, VA provided proper notice of the evidence necessary to support the claim in April 2009.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record also shows that VA has made reasonable efforts to obtain relevant records identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records (STRs) and personnel records, VA treatment records and examination reports, and available private treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran seeks to establish service connection for a urinary disorder.  Specifically, he reports he began suffering from urinary incontinence in 2007, as a result of his service-connected low back disability.  It is his belief the nerves in his back are damaged.  As such, he cannot always feel when he needs to use the restroom.  He reports leakage about once a week if he lets his bladder get too full.  The Veteran also reported he uses the restroom once or twice a night.  

The Board notes his STRs do not contain any evidence of complaints, treatment, or diagnoses pertaining to urinary incontinence.  Rather, his claim is solely predicated on the fact that his urinary disorder is secondary to the already service-connected low back disorder and bilateral radiculopathy of the lower extremities.  

The record shows that the Veteran commenced treatment for urinary incontinence in 2008.  Records from Dr. Thompson that are dated July 2008 and October 2008 document the Veteran's report that he experiences urinary incontinence that is triggered by bending over, and records dated from July 2008 document a finding of suspected benign prostatic hyperplasia (BPH) and then subsequent treatment for BPH.

In February 2011, a VA examiner reported that the Veteran's condition had onset in 2007 and opined that it is less likely than not that the Veteran's urinary incontinence was caused by his service-connected lumbar spine disability and is more likely due to bladder wall thickening and BPH.  Further, in August 2011, an examiner noted that the Veteran has a urinary frequency condition that is totally unrelated to erectile dysfunction or his back.

In December 2012, Dr. Thompson reported that the Veteran has a large capacity bladder with delayed sensation in addition to instability at higher volumes.  As a result, he was treated with alpha blockers for either an aid with the neurogenic or the BPH component.  He opined that "[i]t is certainly not impossible that [the Veteran's] delayed sensation and instability at high volumes is actually neurogenically based" and "[i]t would not be the classic incontinence associated with BPH, which is typically not associated with a delayed sensation."  Dr. Thompson concluded that the Veteran's condition "may be consistent with a neurogenic cause of urinary incontinence and may be in some way related to his prior back injury."

In May 2013, VA requested an opinion from a VHA specialist who opined that it is not at least as likely as not that the Veteran's current urinary incontinence had onset in service or within one year of the Veteran's separation from service, or that this condition is due to his service.  Further, the VHA specialist opined that it is not at least as likely as not that the Veteran's urinary incontinence was caused or permanently aggravated by his service-connected lumbar spine disability or bilateral lower extremity radiculopathy.  In support of this opinion, the specialist noted that an April 2007 MRI failed to show compression of the nerves that innervate the bladder and associated sphincters and, without compression of these nerves, it is not possible for the dysfunction of his bladder to be caused by degeneration of the spine surrounding them.  In June 2013, the same VHA specialist offered a similar opinion.

In September 2013, VA received an opinion from another VHA specialist.  This specialist noted that the Veteran first experienced symptoms of urinary incontinence in 2007 at 72 years old, first sought urologic care in 2008, and is of prime age for voiding difficulties due to bladder obstruction from BPH.  Thus, he opined, it is unlikely that the Veteran's current condition is due to his service.  With regard to Dr. Thompson's findings, the VHA specialist noted that Dr. Thompson initially indicated during the period July 2008 to September 2009 that the cause of the Veteran's symptoms (mainly incontinence) was bladder outlet obstruction (BOO) caused by an enlarged prostate and treated the Veteran for that condition, but Dr. Thompson later changed his diagnosis in December 2012 when he opined that the Veteran's incontinence would not be the classic incontinence associated with BPH.  To this point, the VHA specialist noted that he is unaware of any classic type of incontinence associated with BPH and concluded that Dr. Thompson's December 2012 statement is inconsistent with his notes and previous letters that indicate that the cause of the Veteran's incontinence is BPH.

Further, in light of the April 2007 MRI, the September 2013 VHA specialist opined that it is unlikely that the Veteran's claimed condition is due to, was caused by, or was permanently aggravated by the Veteran's lumbar spine disability, and it is unlikely that the claimed condition is a manifestation of the Veteran's lumbar spine disability or is part of the same disease process.

Thereafter, in October 2013, Dr. Thompson opined that "[i]t is more likely that the [Veteran's] symptoms are related to spinal stenosis than BPH."

In April 2014, a VA physician opined that it is unlikely that the Veteran's current BPH/lower urinary tract symptoms (LUTS) is related to his service and it is less likely than not that this condition was caused by or is the result of his service-connected lumbar spine disability.  The Board notes, however, that this opinion was offered without review of a recent MRI or urodynamics study (UDS).

In December 2014, a VA clinician reported that a UDS revealed a large capacity bladder with slightly elevated pressures and low flow rates consistent with BPH with BOO.  The clinician opined that, in light of the UDS that showed elevated pressure with low flow and a June 2014 MRI that showed only minimal stenosis, the Veteran's symptoms are more compatible with BPH than spinal stenosis, and it is less likely than not that his symptoms are related to spinal stenosis.  Further, the clinician noted that it is less likely than not that the Veteran's BPH could be permanently worsened by his service-connected lumbar spine disability or radiculopathy of the lower extremities.

Based on the findings of the September 2013 specialist and December 2014 clinician, the Board finds that there is no medical evidence of a nexus (i.e., link) between the Veteran's claimed genitourinary disorder and service such that service connection may be established.  Indeed, the December 2014 clinician reported that a UDS revealed findings consistent with BPH with BOO and indicated that it is less likely than not the Veteran's BPH can be aggravated by his service-connected lumbar spine or radiculopathy disabilities.  Further, the September 2013 specialist found the Veteran was in the primary age of voiding difficulties due to bladder obstruction from an enlarged prostate (BPH) and that his diagnosed disorders are not either directly or secondarily related to his military service or service connected disabilities.  The September 2013 specialist also points to the internal inconsistencies between the 2008 and 2009 statements from Dr. Thompson and the subsequent favorable opinion dated in December 2012 in support of the Veteran's claim.

To this point, the Board finds that Dr. Thompson's opinions are not as probative as the remainder of the evidence of record for the following reasons: (1) the initial 2008 and 2009 treatment records document treatment for BPH and associate this condition with the Veteran's urinary incontinence; (2) the December 2012 opinion is inconsistent with Dr. Thompson's 2008 and 2009 findings and, as Dr. Thompson stated that there "may be" a neurogenic relationship between the Veteran's incontinence and his back disability, the Board finds that the opinion offered is presented in speculative terms that do not support a finding of causation or aggravation to the required degree of certainty; and (3) the October 2013 opinion indicates that the Veteran's symptoms are "related to" spinal stenosis, but does not offer any rationale to support this finding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Board finds that the opinions proffered by the September 2013 specialist and December 2014 clinician are competent, adequate, and highly persuasive on the question of causal nexus in this case.  Further, they are found more persuasive than the opinions offered by Dr. Thompson in support of the Veteran's claim, as stated.  The United States Court of Appeals for Veterans Claims has held that it is not error for the Board to favor the opinion of one competent medical expert over that of another, provided that the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Board is cognizant of the fact that service connection for a back disability has been established.  However, the probative evidence of record specifically attributes the Veteran's urinary disorder to his age as opposed to the back disability.  In addition, the Veteran does not report recurrent urinary symptoms since service, but stated repeated the symptoms began in 2007.

Finally, the Veteran submitted a medical treatise article from Scoliosis and Spine Associates stating that patients with spondylolisthesis may present with urinary incontinence or frequency.  Similarly, in a January 2015 informal hearing presentation (IHP), the Veteran's representative reported that a university department of neurosurgery's spine center has found that lumbar radiculopathy can cause incontinence, sexual dysfunction, and additional problems.  The Board finds, however, that the referenced literature does not refer specifically to the Veteran himself, nor is specific to the particular circumstances and events described by him with respect to his in-service and post-service medical history.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he has experienced symptoms such as incontinence and urinary urgency since 2007.  However, as a lay person without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a genitourinary disorder.  For example, he is not competent to state that any currently diagnosed genitourinary disorders are the result of his military service or may be attributable to a service-connected disability because a diagnosis of this condition involves complex medical issues relating to genitourinary evaluation.  See generally Jandreau, 492 F.3d 1372; see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Because the preponderance of the evidence shows that the Veteran's diagnosed urinary disorder did not have onset in service, was not caused or aggravated by a service-connected disability, and is otherwise not related to service, service connection must be denied.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a urinary disorder, to include as secondary to service-connected low back and bilateral radiculopathy of the lower extremities disabilities, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


